Exhibit AMENDMENT AGREEMENT Dated as of July 23, by and between EMAGIN CORPORATION and [NAME OF INVESTOR] 1 EMAGIN CORPORATION AMENDMENT AGREEMENT TABLE OF CONTENTS Page 1. Definitions. 1 2. Amendments; Exchange. 1 (a) Amendments. 1 (b) Exchange. 1 3. Amendments to Note Purchase Agreement. 1 4. Representations and Warranties of the Company. 1 (a) Organization and Authority. 1 (b) Qualifications. 1 (c) Agreement, Amended Transaction Documents. 1 (d) Concerning the Shares and the Common Stock. 1 (e) Non-contravention. 1 (f) Approvals. 1 (g) Absence of Certain Proceedings. 1 (h) Information Provided. 1 (i) Absence of Certain Changes. 1 (j) Dilutive Effect. 1 (k) No Undisclosed Events, Liabilities, Developments or Circumstances. 1 (l) Absence of Rights Agreement. 1 (m) Absence of Brokers, Finders, Etc. 1 (n) SEC Filings. 1 5. Representations and Warranties of the Holder. 1 (a) Authorization. 1 (b) Acquisition Entirely for Own Account. 1 (c) Accredited Investor. 1 6. Certain Covenants. 1 (a) Press Releases. 1 (b) Form 8-K; Limitation on Information and Holder Obligations. 1 (c) SEC Registration Matters. 1 (d) Certificate of Designations. 1 (e) Certain Waivers. 1 (f) Certain Acknowledgments. 1 7. Effectiveness. 1 8. Confirmation of Agreements; Entire Agreement. 1 9. Miscellaneous. 1 (a) Governing Law. 1 (b) Counterparts. 1 (c) Headings, etc. 1 (d) Severability. 1 (e) Amendments. 1 (f) Waivers. 1 (g) Notices. 1 (h) Certain Expenses and Fees. 1 (i) Survival. 1 (j) Further Assurances. 1 (k) Construction; Holder Status. 1 ANNEXES Annex I Form of Amended and Restated 8% Senior Secured Convertible Note due 2008 Annex II Form of Amended and Restated Common Stock Purchase Warrant Annex III Form of Amendment No. 1 to Patent and Trademark Security Agreement Annex IV Form of Amendment No. 1 to Pledge and Security Agreement Annex V Form of Amendment No. 1 to Lockbox Agreement Annex VI Form of Certificate of Designation of Series A Senior Secured Convertible Preferred Stock Annex VII Form of Press Release 2 AMENDMENT
